This is an appeal by the city of Schenectady from a judgment decreeing the specific performance of a contract for the purchase of real property. The city through its common council adopted appropriate resolutions for the purchase of plaintiffs’ lands for a fire station at a price not to exceed $13,000. The board of estimate and apportionment of the city approved and adopted these ordinances and the purchase price. Plaintiffs delivered to the city’s officers a deed of the premises duly executed together with an abstract of title and tax searches. These papers were approved by the corporation counsel and delivered to the comptroller of the city. That official declined to make payment claiming that no appropriation had been made for that purpose. Judgment unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.